UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-32209 WELLCARE HEALTH PLANS,INC. (Exact name of registrant as specified in its charter) Delaware 47-0937650 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 8725 Henderson Road, Renaissance One Tampa, Florida (Address of principal executive offices) (Zip Code) (813) 290-6200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act Large accelerated filer x Accelerated filer o Non-accelerated filero Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Nox As of October 27, 2011 there were 42,794,820 shares of the registrant’s common stock, par value $.01 per share, outstanding. WELLCARE HEALTH PLANS, INC. TABLE OF CONTENTS Page PartI — FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2011 and 2010 (unaudited) 2 Condensed Consolidated Balance Sheets at September 30, 2011 and December 31, 2010 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the three and nine months ended September 30, 2011 and 2010(unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 PartII — OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 6. Exhibits 42 Signatures 1 Table of Contents PartI — FINANCIAL INFORMATION  Item 1. Financial Statements. WELLCARE HEALTH PLANS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Premium (see Note 1) $ Investment and other income Total revenues Expenses: Medical benefits Selling, general and administrative Medicaid premium taxes (see Note 1) Depreciation and amortization Interest Total expenses Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ ) Net income (loss) per common share (see Note 1): Basic $ ) Diluted $ ) See notes to unaudited condensed consolidated financial statements. 2 Table of Contents WELLCARE HEALTH PLANS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands, except share data) September 30, December 31, Assets Current Assets: Cash and cash equivalents $ $ Investments Premium receivables, net Funds receivable for the benefit of members — Income taxes receivable — Prepaid expenses and other current assets, net Deferred income tax asset Total current assets Property, equipment and capitalized software, net Goodwill Other intangible assets, net Long-term investments Restricted investments Non-current deferred income tax asset Other assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Medical benefits payable $ $ Unearned premiums Accounts payable Other accrued expenses and liabilities Current portion of amounts accrued related to investigation resolution Current portion of long-term debt (see Note 4) — Other payables to government partners Income taxes payable — Funds held for the benefit of members — Total current liabilities Amounts accrued related to investigation resolution Long-term debt (see Note 4) — Subordinated notes (see Note 4) — Other liabilities Total liabilities Commitments and contingencies (see Note 7) — — Stockholders' Equity: Preferred stock, $0.01 par value (20,000,000 authorized, no shares issued or outstanding) — — Common stock, $0.01 par value (100,000,000 authorized, 42,793,466 and 42,541,725 shares issued and outstanding atSeptember 30, 2011 and December 31, 2010, respectively) Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ See notes to unaudited condensed consolidated financial statements. 3 Table of Contents WELLCARE HEALTH PLANS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Nine Months Ended September 30, Cash from (used in) operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Equity-based compensation expense Incremental tax benefit from equity-based compensation ) — Deferred taxes, net ) Changes in operating accounts: Premium receivables, net ) ) Prepaid expenses and other current assets, net ) ) Medical benefits payable ) Unearned premiums ) Accounts payable and other accrued expenses ) ) Other payables to government partners Amounts accrued related to investigation resolution ) Income taxes, net Other, net ) ) Net cash provided by (used in) operating activities ) Cash from (used in) investing activities: Purchases of investments ) ) Proceeds from sale and maturities of investments Purchases of restricted investments ) ) Proceeds from maturities of restricted investments Additions to property, equipment and capitalized software, net ) ) Net cash used in investing activities ) ) Cash from (used in) financing activities: Proceeds from debt, net of issuance costs — Payments on debt ) — Proceeds from option exercises and other Incremental tax benefit from equity-based compensation — Purchase of treasury stock ) ) Payments on capital leases ) ) Funds held for the benefit of members Net cash provided by financing activities Cash and cash equivalents: Increase (decrease) during period ) Balance at beginning of year Balance at end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for taxes $ $ Cash paid for interest $ $ Equipment acquired through capital leases $
